DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Carlson on April 18, 2022.
The application has been amended as follows: 
(Currently Amended)	A non-transitory computer readable medium storing a program for recognizing a three-dimensional object present in a real space and constituted of a plurality of predefined components, the program being executed by an electronic device provided with an image capture device for capturing an image of the three-dimensional object, the program causing the electronic device to execute:
an image recognition step for individually extracting, from an image captured by the image capture device, features that allow [[the]] individual components to be identified, and retrieving [[the]] IDs of the individual components and [[the]] position data of the individual components based on 
a query generation step for generating a first query including the IDs of the individual components retrieved based on 
a data retrieving step for retrieving, in response to the [[a]] generated query first query, [[the]] a plurality of three-dimensional models and constraint data of the individual components associated with the first query, from a component database that stores, in association with each other, the IDs of the individual components, the plurality of three-dimensional models of the individual components, and constraint data indicating joining constraint conditions between the individual components;
a component arrangement step for arranging the individual components in a virtual space corresponding to the real space based on the plurality of three-dimensional models, and constraint data retrieved for the individual components to produce individual arranged components;
a consistency determination step for determining [[the]] a consistency of [[the]] positions of the individual arranged components based on a positional relationship between the individual arranged components;
in response to determining that there is consistency, a three-dimensional object recognition step for recognizing the three-dimensional object based on 
in response to determining that there is no consistency,
a database storage step for storing, in a history database, query data for storage including at least the IDs of the individual components in the first query used in the data retrieving step,
a query regeneration determination step for determining whether or not to regenerate [[a]] the first query based on 
a query regeneration step for generating, in response to determining to regenerate [[a]] the first query, a second query including data different from the query data for storage stored in the history database.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the program causes the electronic device to execute
a database initialization step for deleting, before the image recognition step, the query data for storage stored in the history database.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the component arrangement step arranges the individual components in the virtual space by using the position data and the plurality of three-dimensional models retrieved for the individual components, and, for individual components adjacent to each other in the virtual space, aligns and arranges the individual components so as to satisfy the joining constraint conditions.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 3, wherein, based on a distance between the plurality of three-dimensional models of two individual components among the individual components arranged in the virtual space is within a prescribed value, the component arrangement step determines whether or not the two individual components are adjacent to each other.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the position data comprises [[is]] a six degrees of freedom position.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the features that allow the individual components to be identified are AR markers that the individual components have on [[the]] surfaces of the individual components.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein, when [[a]] the first query is generated, the data retrieving step uses the first query to retrieve, from the component database, the plurality of three-dimensional models and constraint data of the individual components associated with the IDs included in the first query, by respectively adding the plurality of three-dimensional models and constraint data to the first query in association with the IDs.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the consistency determination step determines the consistency of the positions of the individual arranged components based on a degree of overlapping among areas occupied by the plurality of three-dimensional models of the individual arranged components.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the image recognition step recognizes a base part forming [[the]] a base portion of the three-dimensional object from the image captured by the image capture device,
the component arrangement step arranges the base part in the virtual space, and
the consistency determination step determines whether or not the individual arranged components are arranged in conformance with gravity based on a position of the base part[[,]] .
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the consistency determination step determines the consistency based on a degree of matching between the image captured by the image capture device and an image of the individual arranged components viewed from a virtual camera arranged at a position in the virtual space corresponding to [[the]] a position of the image capture device.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the database storage step further stores, in the history database, in association with the IDs of individual components included in the query data for storage, the positions of the individual arranged components.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the query regeneration determination step determines whether or not to regenerate [[a]] the first query based on the individual components stored in the component database.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the program further causes the electronic device to execute
an error output step for outputting an error in response to determining the first query.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the database storage step further stores, in the history database, in association with the IDs of individual components included in the query data for storage, a consistency evaluation value for the positions of the individual arranged components.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 14, wherein the program further causes the electronic device to execute
a second three-dimensional object recognition step for recognizing a three-dimensional object based on a highest consistency based on the consistency evaluation value, in response to determining not to regenerate [[a]] the first query.
(Currently Amended)	[[A]] The non-transitory computer readable medium according to Claim 1, wherein the query regeneration step generates [[a]] the second query to which, in response to [[the]] a distance between the plurality of three-dimensional models of two individual components among the individual arranged components being arranged in the virtual space is equal to or more than a prescribed value, [[the]] an ID of a component corresponding to the distance is added.
(Currently Amended)	A three-dimensional object recognition system for recognizing a three-dimensional object present in a real space and constituted of a plurality of predefined components, the three-dimensional object recognition system comprising:
an electronic device provided with an image capture device for capturing an image of the three-dimensional object;
a component database that stores, in association with each other, [[the]] IDs of [[the]] individual components, [[the]] a plurality of three-dimensional models of the individual components, and constraint data indicating joining constraint conditions between the individual components;
a history database that stores query data for storage including at least the IDs of the individual components in a query input to the component database;
an image recognition unit that individually extracts, from an image captured by the image capture device, features that allow the individual components to be identified, and retrieves the IDs of the individual components and [[the]] position data of the individual components based on 
a query generation unit that generates a first query including the IDs of the individual components retrieved based on 
a data retrieving unit that retrieves, in response to the [[a]] generated query first query, the plurality of three-dimensional models and constraint data of the individual components associated with the first query, from the component database;
a component arrangement unit that arranges the individual components in a virtual space corresponding to the real space based on the plurality of three-dimensional models, and constraint data retrieved for the individual components to produce individual arranged components;
a consistency determination unit that determines [[the]] a consistency of [[the]] positions of the individual arranged components based on a positional relationship between the individual arranged components;
a three-dimensional object recognition unit that, in response to determining that there is consistency, recognizes the three-dimensional object based on 
a database storage unit that, in response to determining that there is no consistency, stores, in the history database, the query data for storage including at least the IDs of the individual components in the first query used by the data retrieving unit;
a query regeneration determination unit that determines whether or not to regenerate [[a]] the first query based on 
a query regeneration unit that generates, in response to determining to regenerate [[a]] the first query, a second query including data different from the query data for storage stored in the history database.
(Currently Amended)	An electronic device for recognizing a three-dimensional object present in a real space and constituted of a plurality of predefined components, the electronic device comprising:
an image capture device for capturing an image of the three-dimensional object;
a component database that stores, in association with each other, [[the]] IDs of [[the]] individual components, [[the]] a plurality of three-dimensional models of the individual components, and constraint data indicating joining constraint conditions between the individual components;
a history database that stores query data for storage including at least the IDs of the individual components in a query input to the component database;
an image recognition unit that individually extracts, from an image captured by the image capture device, features that allow the individual components to be identified, and retrieves the IDs of the individual components and [[the]] position data of the individual components based on 
a query generation unit that generates a first query including the IDs of the individual components retrieved based on 
a data retrieving unit that retrieves, in response to the [[a]] generated query first query, the plurality of three-dimensional models and constraint data of the individual components associated with the first query, from the component database;
a component arrangement unit that arranges the individual components in a virtual space corresponding to the real space based on the plurality of three-dimensional models, and constraint data retrieved for the individual components to produce individual arranged components;
a consistency determination unit that determines [[the]] a consistency of [[the]] positions of the individual arranged components based on a positional relationship between the individual arranged components;
a three-dimensional object recognition unit that, in response to determining that there is consistency, recognizes the three-dimensional object based on 
a database storage unit that, in response to determining that there is no consistency, stores, in the history database, the query data for storage including at least the IDs of the individual components in the first query used by the data retrieving unit;
a query regeneration determination unit that determines whether or not to regenerate [[a]] the first query based on 
a query regeneration unit that generates, in response to determining to regenerate [[a]] the first query, a second query including data different from the query data for storage stored in the history database.
(Currently Amended)	A method for recognizing a three-dimensional object present in a real space and constituted of a plurality of predefined components, the method being executed by an electronic device provided with an image capture device for capturing an image of the three-dimensional object, the method comprising:
an image recognition step for individually extracting, from an image captured by the image capture device, features that allow [[the]] individual components to be identified, and retrieving [[the]] IDs of the individual components and [[the]] position data of the individual components based on 
a query generation step for generating a first query including the IDs of the individual components retrieved based on 
a data retrieving step for retrieving, in response to the [[a]] generated query first query, [[the]] a plurality of three-dimensional models and constraint data of the individual components associated with the first query, from a component database that stores, in association with each other, the IDs of the individual components, the plurality of three-dimensional models of the individual components, and constraint data indicating joining constraint conditions between the individual components;
a component arrangement step for arranging the individual components in a virtual space corresponding to the real space based on the plurality of three-dimensional models, and constraint data retrieved for the individual components to produce individual arranged components;
a consistency determination step for determining [[the]] a consistency of [[the]] positions of the individual arranged components based on a positional relationship between the individual arranged components;
in response to determining that there is consistency, a three-dimensional object recognition step for recognizing the three-dimensional object based on 
in response to determining that there is no consistency,
a database storage step for storing, in a history database, query data for storage including at least the IDs of the individual components in the first query used in the data retrieving step,
a query regeneration determination step for determining whether or not to regenerate [[a]] the first query based on 
a query regeneration step for generating, in response to determining to regenerate [[a]] the first query, a second query including data different from the query data for storage stored in the history database.

Claim Rejections - 35 USC § 112
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “A three-dimensional object recognition system….comprising: an electronic device …; a component database that stores…; a history database that stores …; an image recognition unit …; a query generation unit…; a component arrangement unit …; a consistency determination unit …;  a three-dimensional object recognition unit …; and a database storage unit …; a query regeneration determination unit…; and a query regeneration unit …;” i.e., Fig. 1 disclose a FIG. 1, the three-dimensional object recognition system 1 includes an electronic device 3 and a server 4 (Para 40) where Fig. 2 is a block diagram showing the hardware configuration of the electronic device 3. The electronic device 3 includes a processor 11, a display device 12, an input device 13, an image capture device 14, a storage device 15, and a communication device 16(Para 42) and Fig. 3 is a block diagram showing the hardware configuration of the server 4 and The server 4 includes a processor 21, a display device 22, an input device 23, a storage device 24, and a communication device 25 (Para 50).  The server 4 includes component database and history database as shown in Fig. 4 (Para 56) and electronic device 3 includes an image recognition unit 31, a query generation unit 32, a data retrieving unit 33, a component arrangement unit 34, a consistency determination unit 35, a three-dimensional object recognition unit 36, a database storage unit 37, a query regeneration determination unit 38, and a query regeneration unit 39 (Para 70).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a program for recognizing a three-dimensional object present in a real space and constituted of a plurality of predefined components. The program is executed by an electronic device provided with an image capture device for capturing an image of the three-dimensional object. The program causes the electronic device to execute an image recognition step, a query generation step, a data retrieving step, a component arrangement step, a consistency determination step, and in the case where it is determined that there is consistency, a three-dimensional object recognition step, and in the case where it is determined that there is no consistency, a database storage step, a query regeneration determination step, and a query regeneration step.
	The closest prior art of record fail to teach the limitation of “an image recognition step for individually extracting, from an image captured by the image capture device, features that allow  individual components to be identified, and retrieving IDs of the individual components and  position data of the individual components based on the features; a query generation step for generating a first query including the IDs of the individual components retrieved based on the features; a data retrieving step for retrieving, in response to the  generated query, by using the first query, a plurality of three-dimensional models and constraint data of the individual components associated with the IDs included in the first query, from a component database that stores, in association with each other, the IDs of the individual components, the plurality of three-dimensional models of the individual components, and constraint data indicating joining constraint conditions between the individual components; a component arrangement step for arranging the individual components in a virtual space corresponding to the real space based on the position data, the plurality of three-dimensional models, and constraint data retrieved for the individual components to produce individual arranged components; a consistency determination step for determining  a consistency of  positions of the individual arranged components based on a positional relationship between the individual arranged components; in response to determining that there is consistency, a three-dimensional object recognition step for recognizing the three-dimensional object based on the positions of the individual arranged components; and in response to determining that there is no consistency, a database storage step for storing, in a history database, query data for storage including at least the IDs of the individual components in the first query used in the data retrieving step, a query regeneration determination step for determining whether or not to regenerate the first query based on the query data for storage stored in the history database and  data stored in the component database, and a query regeneration step for generating, in response to determining to regenerate  the first query, a second query including data different from the query data for storage stored in the history database”. 
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 17-19 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
JP 6368421 B1 teaches A program capable of recognizing a three-dimensional shape from a single image is provided. The present invention relates to a program for recognizing a solid in a real space composed of a plurality of predetermined parts, and the program is an electronic device provided with a photographing device for photographing the solid. If it is determined that the electronic device has an image recognition step, a query generation step, a data acquisition step, a component placement step, a consistency determination step, and the consistency, When it is determined that there is no consistency in the recognition step, the program stores a database storage step, a query regeneration determination step, and a query regeneration step.
Forgery and Tamper-Proof Identification Document teaches a novel technique for protecting Identification Documents (ID) against forgery and tampering is described. A security seal is printed beside the photograph on the face of the identification card. The security seal has the dimensions of a postage stamp and contains encrypted information derived from the photograph as well as alphanumeric information normally found on an ID card. It is used to verify the legitimacy of the ID card.
Kallioniemi et al. Pub. No. US 20040085443 A1 teaches a method and apparatus are disclosed for processing regions of interest for objects comprising biological material. A region of interest can be denoted for a physical object and information indicating the region of interest can be stored in a computer-readable medium for later retrieval. Subsequently, when the object is retrieved, the information indicating the region of interest can be used to generate information specifying a physical location within the region of interest. An operation can then be performed on the physical location within the region of interest. Reference pints within the object can assist in regeneration of the region of interest, and the reference points can be arranged in such a fashion that processing can take rotation of the object into account. The invention includes various features advantageous for constructing tissue microarrays.
Moraleda et al. Pub. No. US 20130188864 A1 teaches An MMR system for searching across multiple indexes comprises a plurality of mobile devices, a pre-processing server or MMR gateway, and an MMR matching unit, and may include an MMR publisher. The MMR matching unit receives an image query from the pre-processing server or MMR gateway and sends it to one or more of the recognition units to identify a result including a document, the page and the location on the page. The MMR matching unit includes a segmenter for segmenting received images by content type, a distributor for distributing the images to corresponding content type index tables, and an integrator for integrating recognition results. The result is returned to the mobile device via the pre-processing server or MMR gateway. The present invention also includes a number of novel methods including a method for processing content-type specific image queries and for processing queries across multiple indexes.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically an image recognition step for individually extracting, from an image captured by the image capture device, features that allow  individual components to be identified, and retrieving IDs of the individual components and  position data of the individual components based on the features; a query generation step for generating a first query including the IDs of the individual components retrieved based on the features; a data retrieving step for retrieving, in response to the  generated query, by using the first query, a plurality of three-dimensional models and constraint data of the individual components associated with the IDs included in the first query, from a component database that stores, in association with each other, the IDs of the individual components, the plurality of three-dimensional models of the individual components, and constraint data indicating joining constraint conditions between the individual components; a component arrangement step for arranging the individual components in a virtual space corresponding to the real space based on the position data, the plurality of three-dimensional models, and constraint data retrieved for the individual components to produce individual arranged components; a consistency determination step for determining  a consistency of  positions of the individual arranged components based on a positional relationship between the individual arranged components; in response to determining that there is consistency, a three-dimensional object recognition step for recognizing the three-dimensional object based on the positions of the individual arranged components; and in response to determining that there is no consistency, a database storage step for storing, in a history database, query data for storage including at least the IDs of the individual components in the first query used in the data retrieving step, a query regeneration determination step for determining whether or not to regenerate the first query based on the query data for storage stored in the history database and  data stored in the component database, and a query regeneration step for generating, in response to determining to regenerate  the first query, a second query including data different from the query data for storage stored in the history database.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Greenberger et al. Patent No. US 11282133 B2 - Augmented reality product comparison
	Sekine et al. Pub. No. US 20220088475 A1 - NON-TRANSITORY COMPUTER READABLE MEDIUM, INFORMATION PROCESSING METHOD, AND GAME DEVICE
	Sadalgi et al. Pub. No. US 20220084296 A1 - TECHNIQUES FOR VIRTUAL VISUALIZATION OF A PRODUCT IN A PHYSICAL SCENE
	Moraleda et al. Pub. No. US 20130188864 A1 - Mixed Media Reality Recognition Using Multiple Specialized Indexes
	Kallioniemi et al. Pub. No. US 20040085443 A1 - Method and system for processing regions of interest for objects comprising biological material
	JP 6368421 B1 - Program, system, electronic apparatus, and method for recognizing solid
	Forgery and Tamper-Proof Identification Document - 1993

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647